                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )       No. 19 CR 7
      v.                                )
                                        )       Judge Andrea R. Wood
KENNY NAVEJAR,                          )
  also known as “Little Diablo,”        )
DAVID JUAREZ,                           )
  also known as “DayDay,”               )
DANIEL MALAVE,                          )
  also known as “Maniac” and “Main,” and)
EMMA SERRANO                            )
                                        )



               PROTECTIVE ORDER GOVERNING DISCOVERY

       Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

 16(d), it is hereby ORDERED:

       1.     All of the sensitive materials provided by the United States in

 preparation for, or in connection with, any stage of the proceedings in this case

 (collectively, “the materials”) are subject to this protective order and may be used by

 defendant and defendant’s counsel (defined as counsel of record in this case) solely in

 connection with the defense of this case, and for no other purpose, and in connection

 with no other proceeding, without further order of this Court.

       2.     Defendants and defendants’ counsel shall not disclose the sensitive

 materials contained in the discovery materials directly or indirectly to any person or

 entity other than persons employed to assist in the defense, persons who are
interviewed as potential witnesses, counsel for potential witnesses, and other persons

to whom the Court may authorize disclosure (collectively, “authorized persons”). As

used in this order, sensitive materials include, but is not limited to, names, addresses,

dates of birth, social security numbers, tax identification numbers, license plate

numbers, or any other identifying information of a personal nature.            Potential

witnesses and their counsel may be shown copies of the materials as necessary to

prepare the defense, but may not retain copies without prior permission of the Court.

      3.     Defendants, defendants’ counsel, and authorized persons shall not copy

or reproduce the sensitive materials except in order to provide copies of the sensitive

materials for use in connection with this case by defendants, defendants’ counsel, and

authorized persons. Such copies and reproductions shall be treated in the same

manner as the original materials.

      4.     Defendants, defendants’ counsel, and authorized persons shall not

disclose any sensitive materials of the kind described above and found in the contents

of the materials, other than to authorized persons, and all such information are to be

treated in the same manner as the original materials.

      5.     Before providing sensitive materials to an authorized person, defense

counsel must provide the authorized person with a copy of this Order.

      6.     Upon conclusion of all stages of this case, all of the sensitive materials

and all copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The sensitive materials may be (1) destroyed; (2) returned to

                                           2
the United States; or (3) retained in defense counsel's case file. The Court may require

a certification as to the disposition of any such sensitive materials. In the event that

the sensitive materials are retained by defense counsel, the restrictions of this Order

continue in effect for as long as the sensitive materials are so maintained, and the

sensitive materials may not be disseminated or used in connection with any other

matter without further order of the Court.

      7.     To the extent any sensitive material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the sensitive material and shall do so in writing. Within five

days of the receipt of such a request, defendants and/or defendants’ counsel shall

return all such sensitive material if in hard copy, and in the case of electronic

materials, shall certify in writing that all copies of the specified material have been

deleted from any location in which the sensitive material was stored.

      8.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case.




                                           3
      9.     Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:




                                         Andrea R. Wood
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: February 11, 2019




                                            4
